DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 4/19/22 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 3 and 6 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (U.S. PG Pub. # 2017/0336268 A1).

	In Re claims 1 – 3 and 6 – 8, ‘268 teaches a method of operating an aircraft, comprising: obtaining an optical signal indicative of a temperature at a selected location (par. 0018); determining, from the optical signal, the temperature at the selected location (par. 0018); 
transmitting the optical signal through a fiber optic link (optical fiber itself or a Bragg grating, par. 0056) disposed at the selected location (par. 0051); 
determining a change in a parameter of the optical signal due to the temperature at the selected location (par 0056); and 
determining the temperature at the selected location from the change in the parameter of the optical signal (par. 0057); 
wherein the fiber optic link (Bragg grating) is one of a plurality of fiber optic links (grating for each zone, par. 0047, 0056) forming a network at the selected location (system, par. 0047); 
wherein the aircraft is a fixed wing aircraft (fig. 1); 
comparing the temperature to a temperature threshold (par. 0051).

Furthermore, ‘268 teaches detecting fire or overheat and sending the warning to the cockpit using optical fibers and initiating a fire suppression system during dramatic increase in temperature (pars. 0023, 0024, 0027). 

	‘268 is expressly silent to obtaining the optical signal of an outer surface of the aircraft and operating the aircraft based on the temperature at the selected location; 
adjusting an operation of the aircraft to reduce the temperature at the selected location; 
adjusting the operation when the temperature exceeds the temperature threshold.

However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have an optical fiber placed so as to detect fire or overheat on an outer surface of one of an engine or wheel well or bleed air ducts of the aircraft of ‘268, sending a warning to the cockpit, thus making to pilot operate the aircraft in a manner that lands the aircraft as soon as possible and/or enacting the fire suppression system to put out a fire until the fire or temperature measures below threshold or fly the aircraft normally if no warning is given as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp.

 	Claims 1, 2, 10, 11, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (U.S. PG Pub. # 2017/0336268 A1) in view of Veto et al. (U.S. PG Pub. # 2020/0049414 A1).

	In Re claims 1, 2 and 10, ‘268 teaches an aircraft, comprising: 
a temperature sensor (Bragg grating along an optical fiber) that obtains an optical signal indicative of a temperature at a selected location (par. 0055 – 0056); and 
a processor configured to: determine, from the optical signal, the temperature at the selected location (portion of controller 16 that determines the temperature from the detected shifts, par. 0057); 
wherein the temperature sensor includes: 
a fiber optic link (Bragg grating) disposed at the selected location; and 
an optical interrogator configured to transmit the optical signal through the fiber optic link and determine a change in a parameter of the optical signal due to the temperature at the selected location (interrogator is circuitry of 16 providing a signal to fiber to transmit to Bragg grating and circuitry of 16 that detects Bragg wavelength shift, par. 0056 – 0057); 
wherein the processor is further configured to determine the temperature at the selected location from the change in the parameter of the optical signal (par. 0057).
Furthermore, ‘268 teaches detecting fire or overheat and sending the warning to the cockpit using optical fibers and initiating a fire suppression system during dramatic increase in temperature (pars. 0023, 0024, 0027). 

‘268 is silent to the selected location being an outer surface of the aircraft; and operate the aircraft based on the temperature at the selected location.

‘414 teaches using fiber optics to detect a flame near a heat transfer devices that encloses an engines or electronic devices and that detecting a hot area by sensors initiates events such as shut-off or ejection (par. 0024).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the overheat and detection system of ‘268 to incorporate an automatic system event such as shut off or ejection when heat or fire is detected on a surface, containing a Bragg grating, enclosing an engine as taught by ‘414 whereby in the event an engine catches fire on the aircraft of ‘268, along with fire suppression, engine shut off or ejection is also automated thereby alleviating possible human error or lag time in performing said action, thus changing the speed and/or trajectory of the aircraft. 

In Re claim 11, the previous combination teaches a plurality of fiber optic links (gratings and fibers) forming a network (par. 0054, 0056, Za - Zj), but is silent to forming a network at the selected location. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the previous combination to have multiple links (gratings) at the location of the surface enclosing the engine for a more accurate temperature detection, thus forming a network at that location and mitigating erroneous temperature sensing.

In Re claim 14, ‘268 teaches wherein the processor is further configured to adjust an operation of the aircraft to reduce a temperature at the selected location (triggers the fire suppression system, par. 0024).

In Re claim 15, ‘268 teaches wherein the processor is further configured to compare the temperature to a temperature threshold (set point) and adjust the operation when the temperature exceeds the temperature threshold (par. 0024).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD SMITH whose telephone number is (571)270-1294. The examiner can normally be reached M-F 7:30 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 1-571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAD H SMITH/            Primary Examiner, Art Unit 2874